In a matrimonial action, defendant husband appeals from so much of an order of the Supreme Court, Suffolk County (Geiler, J.), dated November 28, 1983, as granted plaintiff wife’s cross motion for reargument of an earlier application for counsel fees pendente lite, which was granted, in part, and upon reargument, granted such application to the extent of increasing the earlier award of $1,500 to $25,000.
Order modified, by decreasing the amount awarded for counsel fees pendente lite by $15,000 to the sum of $10,000. As so modified, order affirmed, insofar as appealed from, without costs or disbursements.
We have examined the legal issues raised by the defendant on appeal and find them to be without merit. The original order awarding plaintiff counsel fees pendente lite was appropriate in view of the protracted proceedings which have *750occurred since the trial on the issue of matrimonial fault only and prior to the trial on "all issues of incidental relief’ including, inter alia, equitable distribution of the parties’ property. However, the amount awarded as interim counsel fees, upon reargument, is excessive to the extent indicated.
Our determination is without prejudice to another application, if the plaintiff be so advised, for additional counsel fees pendente lite in the event that the trial of the remaining issues has not been held and is further unduly delayed. Thompson, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.